3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-4, 6-14, and 16-22 are pending and have been examined in this application. As of the date of this application, no Information Disclosure Statement (IDS) has been filed on behalf of this case. 

Response to Amendment
In the amendment dated 10/25/2022, the following has occurred: Claims 1, 6, 11, and 16 have been amended; Claims 5 and 15 have been canceled; No claims have been added. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-14, and 16-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-14, and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2,103,948) in view of Huang (US 2011/0076112).
Regarding Claim 1, Jones discloses a molded screw comprising: a sleeve portion (Jones: Annotated Fig. 2; S) adapted to receive a pole; and, a conically shaped shank (Jones: Fig. 2; 7) extending from the sleeve to a lower end of the molded screw, the conically shaped shank further comprising: a high thread (Jones: Fig. 2; 8); and wherein the high thread extends from the sleeve portion to the lower end of the molded screw in a spiral fashion.  
Jones fails to disclose a high thread comprising: crest portions and recessed portions alternating in between the crest portions, the recessed portions curving inwardly towards the conically shaped shank and smoothly transitioning into the crest portions along a length of the high thread to reduce friction of the molded screw during digging and prevent unwanted movement of the molded screw when secured in a surface; and a low thread, wherein the high thread and the low thread extend from the sleeve portion to the lower end of the molded screw in an alternating spiral fashion. However, Huang teaches a high thread (Huang: Fig. 1-4; 22) comprising: crest portions (Huang: Annotated Fig. 4; C) and recessed portions (Huang: Annotated Fig. 4; R) alternating in between the crest portions, the recessed portions curving inwardly towards a shank and smoothly transitioning into the crest portions along a length of the high thread to reduce friction of the molded screw during digging and prevent unwanted movement of the molded screw when secured in a surface; and a low thread (Huang: Fig. 1-3; 23), wherein the high thread and the low thread extend in an alternating spiral fashion.
Jones and Huang are analogous because they are from the same field of endeavor or a similar problem solving area e.g. improving the embedding process of a threaded connection and a surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screw in Jones with the high thread recessed and crest portions and low thread from Huang, with a reasonable expectation of success, in order to provide a thread structure that has a high thread having a configuration that easily cuts into a surface and a low thread which constitutes gliding and balancing, lowering the work required to attach the screw, helping the screw remain in the desired orientation during attachment, and improving the strength between the screw and surface, thereby improving the practical value of the screw (Huang: [0011], [0022]).
Regarding Claim 2, Jones, as modified, teaches the molded screw of Claim 1 wherein the sleeve portion (Jones: Annotated Fig. 2; S) is further comprised of at least one projection (Jones: Fig. 3-4; 11, 12) configured to fit into a corresponding indentation of a pole.  
Regarding Claim 3, Jones, as modified, teaches the molded screw of Claim 2 wherein the at least one projection (Jones: Fig. 3-4; 11, 12) is further comprised of a side wall, the side wall engageable by the corresponding indentation such that rotational movement of the pole is transferred to the molded screw.  
Regarding Claim 4, Jones, as modified, teaches the molded screw of Claim 1 wherein the sleeve portion (Jones: Annotated Fig. 2; S) is further comprised of an opening (Jones: Fig. 2; 14).  
Regarding Claim 6, Jones, as modified, teaches the molded screw of Claim 1 wherein the crest portions (Huang: Annotated Fig. 4; C) alternate with the recessed portions (Huang: Annotated Fig. 4; R), the recessed portions reducing an undercut of the high thread and providing an 12area in which a substance can flow during rotation of the molded screw.  
Regarding Claim 7, Jones, as modified, teaches the molded screw of Claim 1 wherein the high thread (Jones: Fig. 2; 8) is further comprised of a drive flank and a pressure flank.  [Note: The curved lower and upper surfaces of the thread in Jones read on the drive and pressure flanks, respectively.]
Regarding Claim 8, Jones, as modified, teaches the molded screw of Claim 7 wherein the drive flank is positioned on a leading edge of the high thread (Jones: Fig. 2; 8) and the pressure flank is positioned on a trailing edge of the high thread (see claim 7 note).
Regarding Claim 9, Jones, as modified, teaches the molded screw of Claim 8 wherein the drive and pressure flanks are curved to facilitate movement of a substance during drilling into the surface (see claim 7 note).  
Regarding Claim 10, Jones, as modified, teaches the molded screw of Claim 1 wherein the recessed portions (Huang: Annotated Fig. 4; R) are radially aligned along a length of the molded screw. [Note: Modifying the thread at the tapered end of Jones with the   
Regarding Claim 21, Jones, as modified, teaches the molded screw of Claim 1 wherein the sleeve portion (Jones: Annotated Fig. 2; S) has a non-circular shape to fit into a bottom portion of the pole such that rotational movement of the pole correspondingly rotates the molded screw (Jones: Fig. 3-4).  

Regarding Claim 11, Jones discloses a molded screw comprising: a sleeve portion (Jones: Annotated Fig. 2; S) adapted to receive a pole; and, a conically shaped shank (Jones: Fig. 2; 7) extending from the sleeve to a lower end of the molded screw, the conically shaped shank further comprising a thread (Jones: Fig. 2; 8) that extends from the sleeve portion to the lower end of the molded screw in a spiral fashion.  
Jones fails to disclose a high thread comprising: crest portions and recessed portions alternating in between the crest portions, the recessed portions curving inwardly towards the conically shaped shank and smoothly transitioning into the crest portions along a length of the high thread to reduce friction of the molded screw during digging and prevent unwanted movement of the molded screw when secured in a surface. However, Huang teaches a high thread (Huang: Fig. 1-4; 22) comprising: crest portions (Huang: Annotated Fig. 4; C) and recessed portions (Huang: Annotated Fig. 4; R) alternating in between the crest portions, the recessed portions curving inwardly towards a shank and smoothly transitioning into the crest portions along a length of the high thread to reduce friction of the molded screw during digging and prevent unwanted movement of the molded screw when secured in a surface. [Note: See the rejection of claim 1 for motivation.]
Claim 12 is rejected, as set forth in the rejection of claim 2.
Claim 13 is rejected, as set forth in the rejection of claim 3.
Claim 14 is rejected, as set forth in the rejection of claim 4.
Claim 16 is rejected, as set forth in the rejection of claim 6.
Claim 17 is rejected, as set forth in the rejection of claim 7.
Claim 18 is rejected, as set forth in the rejection of claim 8.
Claim 19 is rejected, as set forth in the rejection of claim 9.
Claim 20 is rejected, as set forth in the rejection of claim 10.
Claim 22 is rejected, as set forth in the rejection of claim 21.


    PNG
    media_image1.png
    582
    347
    media_image1.png
    Greyscale

I: Jones; Annotated Fig. 2

    PNG
    media_image2.png
    612
    432
    media_image2.png
    Greyscale

II: Huang; Annotated Fig. 4
Claims 1-4, 6-10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2,103,948) in view of Dicke (US 7,101,133) and Boucher (US 6,702,239).
Regarding Claim 1, Jones discloses a molded screw comprising: a sleeve portion (Jones: Annotated Fig. 2; S) adapted to receive a pole; and, a conically shaped shank (Jones: Fig. 2; 7) extending from the sleeve to a lower end of the molded screw, the conically shaped shank further comprising: a high thread (Jones: Fig. 2; 8); and wherein the high thread extends from the sleeve portion to the lower end of the molded screw in a spiral fashion.  
Jones fails to disclose a high thread comprising: crest portions and recessed portions alternating in between the crest portions, the recessed portions curving inwardly towards the conically shaped shank and smoothly transitioning into the crest portions along a length of the high thread to reduce friction of the molded screw during digging and prevent unwanted movement of the molded screw when secured in a surface. However, Dicke teaches a high thread (Dicke: Fig. 1-3; 12) comprising: crest portions (Dicke: Fig. 1-3; 20) and recessed portions (Dicke: Fig. 1-3; 22) alternating in between the crest portions, the recessed portions curving inwardly towards a conically shaped shank and smoothly transitioning into the crest portions along a length of the high thread to reduce friction of the molded screw during digging and prevent unwanted movement of the molded screw when secured in a surface.
Jones and Dicke are analogous because they are from the same field of endeavor or a similar problem solving area e.g. improving the embedding process of a threaded connection and a surface. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screw in Jones with the high thread recessed and crest portions from Dicke, with a reasonable expectation of success, in order to provide a thread structure that has a high thread having a configuration which is optimized for inserting into both hard and soft surfaces where no existing hole is present and which also reduces the required insertion torque while ensuring a high release torque (Dicke: Col. 1, Ln. 58-67), thereby lowering the force required to attach the screw without affecting the strength of the connection.
Furthermore, Jones fails to disclose a low thread, wherein a high thread and the low thread extend from the sleeve portion to the lower end of the molded screw in an alternating spiral fashion. However, Boucher teaches a high thread (Boucher: Fig. 6-9; 41) and a low thread (Boucher: Fig. 6-9; 43), wherein the high thread and low threads extend from the sleeve portion to the lower end of the molded screw in an alternating spiral fashion
Jones and Boucher are analogous because they are from the same field of endeavor or a similar problem solving area e.g. pole anchoring brackets. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the screw in Jones with the low thread from Boucher, with a reasonable expectation of success, in order to provide a low thread that cooperates with a high thread to enhance the penetrating effectiveness of the screw, thereby improving the function of the screw when being inserted into dense or compacted ground (Boucher: Col. 5, Ln. 51-56).
Regarding Claim 2, Jones, as modified, teaches the molded screw of Claim 1 wherein the sleeve portion (Jones: Annotated Fig. 2; S) is further comprised of at least one projection (Jones: Fig. 3-4; 11, 12) configured to fit into a corresponding indentation of a pole.  
Regarding Claim 3, Jones, as modified, teaches the molded screw of Claim 2 wherein the at least one projection (Jones: Fig. 3-4; 11, 12) is further comprised of a side wall, the side wall engageable by the corresponding indentation such that rotational movement of the pole is transferred to the molded screw.  
Regarding Claim 4, Jones, as modified, teaches the molded screw of Claim 1 wherein the sleeve portion (Jones: Annotated Fig. 2; S) is further comprised of an opening (Jones: Fig. 2; 14).  
Regarding Claim 6, Jones, as modified, teaches the molded screw of Claim 1 wherein the crest portions (Dicke: Fig. 1-3; 20) alternate with the recessed portions (Dicke: Fig. 1-3; 22), the recessed portions reducing an undercut of the high thread and providing an 12area in which a substance can flow during rotation of the molded screw.  
Regarding Claim 7, Jones, as modified, teaches the molded screw of Claim 1 wherein the high thread (Jones: Fig. 2; 8) is further comprised of a drive flank and a pressure flank.  [Note: The curved lower and upper surfaces of the thread in Jones read on the drive and pressure flanks, respectively.]
Regarding Claim 8, Jones, as modified, teaches the molded screw of Claim 7 wherein the drive flank is positioned on a leading edge of the high thread (Jones: Fig. 2; 8) and the pressure flank is positioned on a trailing edge of the high thread (see claim 7 note).
Regarding Claim 9, Jones, as modified, teaches the molded screw of Claim 8 wherein the drive and pressure flanks are curved to facilitate movement of a substance during drilling into the surface (see claim 7 note).  
Regarding Claim 10, Jones, as modified, teaches the molded screw of Claim 1 wherein the recessed portions (Dicke: Fig. 1-3; 22) are radially aligned along a length of the molded screw (Dicke: Fig. 1). 
Regarding Claim 21, Jones, as modified, teaches the molded screw of Claim 1 wherein the sleeve portion (Jones: Annotated Fig. 2; S) has a non-circular shape to fit into a bottom portion of the pole such that rotational movement of the pole correspondingly rotates the molded screw (Jones: Fig. 3-4).  

Claims 11-14, 16-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 2,103,948) in view of Dicke (US 7,101,133).
Regarding Claim 11, Jones discloses a molded screw comprising: a sleeve portion (Jones: Annotated Fig. 2; S) adapted to receive a pole; and, a conically shaped shank (Jones: Fig. 2; 7) extending from the sleeve to a lower end of the molded screw, the conically shaped shank further comprising a thread (Jones: Fig. 2; 8) that extends from the sleeve portion to the lower end of the molded screw in a spiral fashion.  
Jones fails to disclose a high thread comprising: crest portions and recessed portions alternating in between the crest portions, the recessed portions curving inwardly towards the conically shaped shank and smoothly transitioning into the crest portions along a length of the high thread to reduce friction of the molded screw during digging and prevent unwanted movement of the molded screw when secured in a surface. However, Dicke teaches a high thread (Dicke: Fig. 1-3; 12) comprising: crest portions (Dicke: Fig. 1-3; 20) and recessed portions (Dicke: Fig. 1-3; 22) alternating in between the crest portions, the recessed portions curving inwardly towards a conically shaped shank and smoothly transitioning into the crest portions along a length of the high thread to reduce friction of the molded screw during digging and prevent unwanted movement of the molded screw when secured in a surface. [Note: See the rejection of claim 1 for motivation.]
Claim 12 is rejected, as set forth in the rejection of claim 2.
Claim 13 is rejected, as set forth in the rejection of claim 3.
Claim 14 is rejected, as set forth in the rejection of claim 4.
Claim 16 is rejected, as set forth in the rejection of claim 6.
Claim 17 is rejected, as set forth in the rejection of claim 7.
Claim 18 is rejected, as set forth in the rejection of claim 8.
Claim 19 is rejected, as set forth in the rejection of claim 9.
Claim 20 is rejected, as set forth in the rejection of claim 10.
Claim 22 is rejected, as set forth in the rejection of claim 21.




	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taylor Morris whose telephone number is (571)272-6367. The examiner can normally be reached M, W, Th: 10AM-6PM; Tu, Fr: 11AM-7PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR MORRIS/Examiner, Art Unit 3631